Citation Nr: 1443017	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to nonservice-connected (NSC) pension.

(The appeal as to entitlement to service connection for bilateral hearing loss,  to service connection for an acquired psychiatric disorder, to include anxiety and depression, and to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO) which denied entitlement to NSC pension.  

The Veteran testified at a July 2014 video conference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service (1) for 90 days or more during a period of war, or (2) during a period of war and was discharged or released from such service for a service-connected disability.  Second, the veteran must be permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 
38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.

While the AOJ initially denied NSC pension in August 2009 and July 2010 because the evidence did not demonstrate that the Veteran was permanently and totally disabled due to nonservice-connected disability, upon receipt of information from the Social Security Administration (SSA) showing that the Veteran was permanently and totally disabled, it appears that the AOJ reconsidered the Veteran's claim in a February 2013 Supplemental Statement of the Case in light of the applicable income and net worth requirements.  

While the Veteran was informed of the applicable maximum annual pension rates (MAPRs) for income eligibility in a October 2012 notice letter, relevant income and net worth information has not been received for the Veteran, and it is not clear that such information was requested as an April 4, 2012 development letter referenced in the October 2012 letter is not of record.  Accordingly, in order to afford the Veteran every benefit of the doubt in this matter, the Board finds that a remand is necessary to afford the Veteran an opportunity to submit required income and net worth information for the relevant appeal period from April 2009.   On remand, AOJ should request that the Veteran submit Improved Pension Eligibility Verification Reports (EVRs) and supporting documentation to assess his current countable income and net worth from 2009 to present.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran submit Improved Pension Eligibility Verification Reports and supporting documentation to assess his countable income and net worth from the relevant appeal period from April 2009 to present. 

2.  After all development has been completed, the AOJ should readjudicate the issue of whether the Veteran's income and/or net worth are a bar to the receipt of nonservice-connected pension benefits.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



